Citation Nr: 1800945	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  10-33 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In July 2015 and January 2017, the Board remanded the case for further development.  The case has been returned to the Board for further appellate action.  The Board finds that there has been substantial compliance with the Board's most recent remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

As noted in the January 2017 Board decision, in April 2015, the Veteran testified at a Board videoconference hearing.  The hearing transcript is of record.  The Veterans Law Judge who conducted the April 2015 hearing is no longer employed by the Board, and the Veteran was notified of this in October 2016, and offered the opportunity for another Board hearing.  He was advised that if he did not respond within 30 days of the letter, VA would assume he did not want another hearing.  He never responded.  The Board acknowledges that the referenced correspondence was returned as undeliverable.  Notably, however, it was sent to his latest address of record, which was last reported to VA in July 2015 (the address reported at that time is the same address that the Veteran has used for a number of years in his contact with VA).  None of the correspondences sent by VA to the Veteran through May 2016 (all addressed to the last address of record) were returned as undeliverable.  The Veteran has not reported a different address since July 2015, and the record does not suggest the presence of an alternative address to which VA correspondence may be sent.  In essence, the Veteran has moved without alerting VA to his new address.  Inasmuch as it is the Veteran's responsibility to inform VA of his current whereabouts, the Board finds the October 2016 correspondence to be valid notice, and his failure to respond to constitute an election that he does not desire another Board hearing.  Furthermore, the Board notes there have been no subsequent requests for another Board hearing.  As such, the Board may proceed without prejudice.  


FINDING OF FACT

The Veteran's service-connected disabilities of PTSD and bilateral knee disability combine to preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 4.16(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU Law and Analysis

A request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether TDIU is warranted as a result of that disability.  Id.   

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  "Unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).


The Veteran's January 2015 Application for Increased Compensation Based on Unemployability (From 21-8940) indicates that he was last employed in May 2010 as a letter carrier for the U.S. Postal Service.  He reported on the form that his service-connected PTSD and bilateral knee disabilities prevent him from securing or following any substantially gainful occupation.

The Veteran is currently service connected for PTSD, evaluated as 30 percent disabling from April 30, 2004 to December 10, 2006, 50 percent disabling from December 11, 2006 to January 12, 2011, and 70 percent disabling from January 13, 2011; osteoarthritis, right knee, evaluated as 10 percent disabling from August 1, 1996 to April 29, 2004, and 20 percent disabling from April 30, 2004; osteoarthritis, left knee, evaluated as 10 percent disabling from August 1, 1996 to January 18, 2012, and 20 percent disabling from January 19, 2012; tinnitus, evaluated as 10 percent disabling from October 29, 2009; left ear hearing loss, evaluated as 0 percent disabling from August 1, 1996; malaria, evaluated as 0 percent disabling from August 1, 1996; tinea corporis, buttocks, evaluated as 0 percent disabling from August 1, 1996; and onychomycosis, evaluated as 0 percent disabling from August 1, 1996.  His combined evaluation is 70 percent, from December 11, 2006 and 80 percent from January 13, 2011, which means he meets the scheduler requirements for TDIU under 38 C.F.R. § 4.16 (a) as of December 11, 2006.  

Social Security Administration (SSA) records received in July 2015 show that the Veteran retired from the Postal Service after completing 10 years of service.  They also show that the Veteran was being evaluated for permanent disability status based on bilateral carpal tunnel syndrome and a cervical spine condition causing upper extremity neuropathy.  

In an April 2010 VA examination, the examiner found that the Veteran's service-connected disabilities of malaria, tinea corporis, and onychomycosis did not prevent the Veteran from obtaining or retaining employment. 

During a May 2010 VA examination, the examiner noted that the Veteran's PTSD symptoms appeared to be getting progressively worse.  The examiner noted that overall socially, the Veteran was quite impaired because of his PTSD symptoms.  The Veteran persisted on saying he did not like people and when family came over, he left.  He reported that he did not like children, did not like to go out shopping, and that most activities were limited to his house.  He stated he had no friends.  The Veteran also reported experiencing intrusive thoughts on a daily basis that was causing more distress.  The Veteran also reported sleep impairment and that he was tired during the day due to his insomnia.  He stated he could not work due to the neurological damage to his hands.   

In a January 2011 letter from the Veteran's readjustment counseling therapist, the provider noted the Veteran's PTSD symptoms had increased, to include sleep issues, depression, and anxiety.  The provider noted the Veteran had been trying to manage his PTSD symptoms with medications but with limited success.  The provider noted the Veteran's symptoms had increased to a point where his realistic chances of returning to work at the Post Office or of finding and sustaining gainful employment at this point did not exist due to the service-connected condition.  The provider noted that the Veteran was sent by the Department of Labor to be retrained for possible other jobs but that this was unsuccessful.  The provider opined that the Veteran was in need of an increase in his rating to the unemployability level for his PTSD.  

In a February 2011 VA examination, the examiner noted the Veteran was often not able to be around his wife or their children and avoided all or most social situations.  The Veteran was noted to have no friends and was compelled to repeatedly check to be sure doors and windows were locked.  The examiner noted the Veteran was largely house-bound and was not able to go shopping.  The examiner also noted the Veteran experienced significant psychological distress when he had recurrent thoughts of his combat stress experiences.   The examiner also noted that all of the Veteran's impairments in psychosocial adjustment and quality of life were due to his PTSD symptoms and that his bilateral neurological problems produced minimal interference in his daily activities since he had learned to adapt his activities to his physical limitations.  The examiner noted that when he was experiencing PTSD symptoms, he could only think about getting away from people and situations which could interefere with good decision-making.  The examiner noted the Veteran had one or more PTSD symptoms every day, sometimes several times a day with moderate to severe severity.  The examiner noted that the duration of the symptoms lasted minutes to hours depending on the stimulus.  Symptoms included moderately impaired remote and recent memory, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

In a January 2012 VA examination, the examiner noted that due to the Veteran's bilateral knee disability that he was only able to conduct sedentary work.  

VA psychiatry attending notes from 2010 through 2014 consistently noted the Veteran's PTSD symptoms of depressed mood, loss of interest or pleasure, sleep impairment, psychomotor agitation, fatigue, irritation, anger, memory problems, feelings of worthlessness or guilt, antisocial behavior, and thoughts of death or suicide ideation.  The providers also consistently noted that the Veteran's function was severely impaired regarding employment or self-employment.  

The February 2016 examiner indicated that the Veteran's knee disabilities impacted his ability to perform occupational tasks, such as prolonged standing, walking and running, repetitive squatting, kneeling and climbing.  In addition, traversing inclines and uneven ground will cause increased discomfort, pain and swelling.  

In a November 2016 VA addendum opinion, the VA examiner opined that the Veteran could obtain and maintain employment in a semi-sedentary to sedentary occupation.  The examiner noted, however, that how long this would be viable was unknown and would be dependent on the progression of his disease.  The examiner noted there were no predictive factors for progression at the time.  

In a June 2017 VA examination, the examiner noted the Veteran graduated from high school and subsequently obtained an Associate's Degree.  The Veteran reported he was employed at the U.S. Post Office for 10 years and retired in 2010 secondary to his severe carpal tunnel syndrome.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although he was generally function satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also noted the Veteran's PTSD symptoms included anxiety, suspiciousness, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  Specifically, the examiner noted that the Veteran's clinical presentation suggested he was likely to have difficulty in social functioning in a work setting due to his irritability, anxiety, and suspiciousness.  The examiner noted the Veteran may not get along well with others on a routine basis and that his problems with memory and concentration suggested his work performance may not be consistently optimal.  

In a July 2017 VA addendum opinion by a different examiner from the June 2017 VA examination found that the Veteran's PTSD was less likely than not prevented him from obtaining and maintaining gainful employment.  The examiner rationale was that the June 2017 VA examination clearly stated that occupational inefficiency was likely but that periods of inability to perform work were only occasional, and therefore was not permanent or persistent. 

The Board notes there is probative evidence both for and against the Veteran's TDIU.  Examiners during the relevant appeals period have noted that due to the Veteran's knee disabilities, he is only able to conduct sedentary employment.  However, these examiners had based these opinions solely on the knee disabilities and not in conjunction with the Veteran's service-connected PTSD.  The Board finds that when the Veteran's bilateral knee disability is taken into consideration in conjunction with his PTSD symptoms, the Veteran is limited in his capacity for both physical and sedentary employment.  The Board acknowledges that the July 2017 examiner had found that the Veteran's PTSD was less likely than not prevented him from obtaining and maintaining gainful employment based on the June 2017 VA examination's conflicting findings.  Nevertheless, the Board disagrees due to the June 2017 VA examiner's specific explanation that the Veteran was likely to have difficulty in social functioning in a work setting due to his irritability, anxiety, and suspiciousness.  The June 2017 examiner also had elaborated that the Veteran may not get along well with others on a routine basis and that his problems with memory and concentration suggested his work performance may not be consistently optimal.  Furthermore, VA treatment records from 2010 to 2014 and a January 2011 letter from the Veteran's readjustment counseling therapist have indicated the Veteran's PTSD symptoms have caused significant impairment in the Veteran's employability and that the Veteran is unemployable.  

As such, the Board finds that the foregoing evidence in favor of granting a TDIU is at least in equipoise and, resolving reasonable doubt in favor of the Veteran, TDIU is granted.

The competent and credible medical and lay evidence of record strongly suggests that the Veteran's service-connected bilateral knee disabilities and PTSD are of a nature and severity as to preclude him from engaging in substantially gainful employment.  38 C.F.R. § 4.16(a).  The record shows that he is currently unemployed and has been unemployed since 2010.  The record also shows that these service-connected disabilities play a major role in his inability to obtain and maintain employment, in that they affect both his physical and mental ability to perform work on a consistent or continual basis. 

Based on this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU have been met.  38 C.F.R. § 4.16.


ORDER

Entitlement to TDIU is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


